UNITED STATES COURT OF APPEALS
                       FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 97-3643
                                   ___________

                                         *
Eddie Keeper,                            *
                                         *
             Appellant,                  *   Appeal from the United States
                                         *   District Court for the
      v.                                 *   Eastern District of Missouri.
                                         *
United States of America,                *   [UNPUBLISHED]
                                         *
             Appellee.                   *


                                   ___________

                  Submitted:       June 26, 2000

                    Filed:        July 3, 2000
                                   ___________

Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
                            ___________

PER CURIAM.

       The district court dismissed appellant’s 28 U.S.C. § 2255 motion as abusive.
The government concedes that appellant did not file the prior § 2255 motion that was
lodged under his name. Therefore, the dismissed motion was actually appellant’s first
§ 2255 motion. Accordingly, we remand the case to the district court for review of
the claims on the merits and deny the pending motions as moot.
A true copy.

      Attest:

               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-